PER CURIAM:
Charles Robert Barefoot, Jr. appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915(e)(2) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Barefoot v. Thorton, No. 5:06-ct-03109-H (E.D.N.C. Apr. 18, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.